DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Objections
Claim 7 is objected to because of the following informalities:  the word “expanded” is misspelled as “expended” in line 3.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US Patent No. 4,852,310) in view of Lehr et al. (US Patent No. 7,083,173).
Regarding claims 1, Henley et al. teach a lightweight barrier (col. 2, lines 55-60, col. 5, lines 60-65) comprising a core of at least one piece of expanded polystyrene foam (col. 5, lines 60-65), the core comprising first and second vertical support portions having space therebetween (col. 2, lines 30-40); and an upper barricade portion from which the first and second portions extend (col. 2, lines 30-60).
Henley et al. fail to teach a polymer coating that encapsulates the core.  However, Lehr et al. teach a foam core and a polymer coating (col. 3, lines 15-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Lehr et al. to encapsulate the core of Henley et al. in order to provide a low coefficient of friction (Lehr et al., col. 3, lines 15-20).
Regarding claim 2, Henley et al. teach wherein the first and second vertical support portions are substantially parallel to each other (col. 2, lines 30-40).
Regarding claim 3, Henley et al. teach wherein the first vertical support portion is formed intrinsically with a first attachment portion, the first attachment portion is formed intrinsically with the upper barricade portion (col. 2, lines 30-60); and the second vertical support portion is formed intrinsically with a second attachment portion, and the second attachment portion is formed intrinsically with the upper barricade portion, the first and second attachment portions being aligned on substantially the same, but opposing angle to each other such that the space between the first and second attachment portions narrows going from the vertical support portions to the upper barricade portion (col. 2, lines 30-60).
Regarding claim 4, Henley et al. teach wherein the region of the upper barricade portion farthest from the vertical support portions is contoured such that it is capable of fitting within the space therebetween the first and second vertical portions of an additional lightweight barrier (col. 2, lines 30-60).
Regarding 5, Henley et al. teach wherein the lightweight barrier and the additional lightweight barrier are substantially identical to each other (col. 2, lines 30-60).
Regarding claim 6, Henley et al. teach wherein the core is formed from a unitary piece of expanded polystyrene foam (col. 5, lines 60-65).
Regarding claim 7, Henley et al. teach the lightweight barrier is formed from first and second substantially identical pieces of expanded polystyrene foam, each identical piece of expanded polystyrene foam comprising a vertical support portion, and attachment portion, and an upper barricade portion, the first and second substantially identical pieces being arranged such that the upper barrier portions can be affixed to each other in a manner to create the space therebetween the first and second vertical support portions (col. 2, lines 30-60, col. 5, lines 60-65).
Regarding claim 8, Henley et al. teach wherein the first and second substantially identical pieces are affixed to each other using a permanent adhesive (col. 2, lines 30-60, col. 5, lines 60-65).
Henley et al. fail to teach a polymer coating that encapsulates the core.  However, Lehr et al. teach a foam core and a polymer coating (col. 3, lines 15-20).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the coating of Lehr et al. to encapsulate the core of Henley et al. in order to provide a low coefficient of friction (Lehr et al., col. 3, lines 15-20).
Regarding claim 9, Henley et al. teach wherein at least a portion of the barricade portion is coated with reflective material (col. 5, lines 55-65).
Regarding claim 10, Henley et al. teach wherein the reflective material comprises a plurality of stripes that are affixed to the upper barricade portion (col. 5, lines 55-65).
Regarding claim 11, Henley et al. teach wherein the plurality of stipes alternate between a first color and a second color (col. 5, lines 55-65).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/16/2022